ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_08_EN.txt. 150

DISSENTING OPINION OF JUDGE BADAWI

[Translation]

Without directing its consideration to questions concerning its
jurisdiction, the Court bases its Judgment on the limitations that
are imposed by its judicial function which requires that any legal
action must have a definite purpose or object, in a word, that it
must have some real substance, and this is lacking in the present
proceedings as a result of the termination of the trusteeship and of
the fact, which is admitted by the Applicant itself, that it is im-
possible to remedy the alleged irregularities in the administration
of the trusteeship and in the conduct of the plebiscite. In these
circumstances, and having regard to the Applicant’s admission
that it is impossible to reverse the termination of the trusteeship
which was pronounced by the General Assembly, the Judgment
of the Court would have no practical application.

The Applicant having emphasized that it is asking only for a
declaratory judgment, that is to say a judgment not of an execu-
tory character, the Court, whilst admitting the notion of declara-
tory judgments, considers that, even for that category of judg-
ments, every judgment must have continuing applicability either
because it expounds a rule of customary law or because it inter-
prets a treaty which remains in force. But when what is at issue
is the interpretation or the application of a treaty which is no
longer in force, as is the case with the Trusteeship Agreement, there
can be no possibility of any such application. The Court cites the
Judgments in the Chorzow Factory case and the Haya de la Torre
case in order to show that there is no similarity between those
cases and the present one.

The Court does not cite the Corfu Channel case. Possibly it has
it in mind when it refers to a declaratory judgment that ‘‘expounds
a rule of customary international law’ but whilst “continuing
applicability’ can relate to the rule of customary international
law concerning sovereignty, it cannot relate to the judgment
itself which concerns past action and which is devoid of applica-
bility as being a judgment concerned with particular facts that are
over and done with.

In that case, the question submitted for the judgment of the
Court was as follows:

“Has the United Kingdom under international law violated the
sovereignty of the Albanian People’s Republic by reason of the
acts of the Royal Navy in Albanian waters on the 22nd October
and on the 12th and 13th November 1946 and is there any duty
to give satisfaction?”

139
JUDG. 2 XII 63 (DISS. OPIN. OF JUDGE BADAWI) 15E
In its Judgment in this case, the Court found that—

“by reason of the acts of the British Navy ... the United Kingdom
violated the sovereignty of the People’s Republic of Albania, and
that this declaration by the Court constitutes in itself appropriate
satisfaction”.

This was a declaratory judgment in the sense accepted in Europe
and recognized in international law both in arbitral proceedings
and in proceedings before an international tribunal and the case
is almost identical with the present one.

But to declare that the present case is inadmissible as a result
of the termination of the trusteeship, because it could not lead to
any practical application, is to assume that the essential feature
of any legal action is that it must have a practical application.
This assumption is undeniable where a judgment is sought for the
purposes of execution, but it is more than questionable in the case
of declaratory judgments.

In point of fact, declaratory judgments have undergone a course
of development in the Anglo-Saxon and American legal systems
that is quite different from that which they have undergone in
most European countries and in international law.

It was as the result of a procedural reform introduced in 1883
in the English legal system that the notion of declaratory judgments
was adopted.

This reform was to the effect that—

“No action or proceeding shall be open to objection, on the ground
that a merely declaratory judgment or order is sought thereby, and
the Court may make binding declarations of right whether any
consequential relief ts, or could be claimed or not.”

A similar reform was introduced in the United States by a Federal
Statute of 1934 and was adopted by almost all State legislatures.

This system of declaratory judgments, which is preventive in
character and has somewhat special technical features, has been
applied in a large variety of legal situations and it is frequently
resorted to in view of the advantages it possesses over the ordinary
procedure. The effective applicability of declaratory judgments is
an essential feature of this system, so that when that character is
lacking the case is considered to be moot or inadmissible.

On the other hand, in continental and in international law, the
application of declaratory judgments is somewhat infrequent and
is wholly different from that in Anglo-Saxon and American law.
In any case, effective applicability is by no means considered to
be essential.

140
JUDG. 2 XII 63 (DISS, OPIN. OF JUDGE BADAWI) 152

The object of the present action is to obtain a simple declara-
tion of facts and legal findings concerning irregularities in the
administration of the Administering Authority throughout the
period of trusteeship and irregularities in respect of the conduct
of the plebiscite. It does not seek anything that could affect the
plebiscite itself or the termination of the trusteeship which was
definitively pronounced by the General Assembly in its resolution
1608 (XV). The essential thing for the Court, which is not called
upon to consider the fundamental motives for the Application or
the use to which the Applicant may put the judgment, is to satisfy
itself that these facts and findings do present a legal interest for
the Applicant.

More than once, and to show that the judgment requested of
it would lack effective applicability, the Court mentions the fact
that the Applicant does not ask for any reparation. If therefore
the Applicant had requested reparation, even of a token nature,
its action would have been admissible. In point of fact, the Appli-
cant has a twofold interest in this case, the interest of a Member
of the United Nations, which Article 19 of the Trusteeship Agree-
ment recognizes for the purposes of protecting the interests of the
people of the Trust Territory, and its own personal interest in
reuniting the Cameroonian people under a single flag. Would
not this twofold interest, without the legal device of a claim for
reparation, suffice to justify its action, which seeks only the estab-
lishment of exact legal truth in regard to the administration of
the trusteeship ?

It is obvious that this twofold interest, or at all events the per-
sonal interest, would have supplied a basis for legal action under
Article 19 of the Trusteeship Agreement, whether it embodied
a request for reparation or not.

*
* *

In fact, the declaration of the ending of the trusteeship, which
in 1961 was an inevitable consequence of the plebiscite—unless
the trusteeship were to be re-instituted under new conditions
guaranteeing better administration for a period difficult to deter-
mine which would have been unacceptable—does not in any way
deprive the present case of its legal interest for the Applicant.

It should be observed in this connection that a judicial exami-
nation and appreciation constitute the only means of arriving at
an objective determination of the irregularities committed in
the administration of the trusteeship and in the conduct of the
plebiscite which, as the conclusion of the trusteeship, which by
its nature is temporary, forms part of its duration.

This objective determination, moreover, which is indispensable
in order to give effect to the legal interest which provides the basis
for the present case, finds its justification and its reason both in

141
JUDG. 2 XII 63 (DISS. OPIN. OF JUDGE BADAWI) 153

the first plebiscite which produced a majority contrary to that
of the second plebiscite, and also in the General Assembly’s re-
solution 1473 (XIV) of 12 December 1959 by which the General
Assembly recommended that the Administering Authority should
initiate without delay the separation of the administration of the
Northern Cameroons from that of Nigeria and that this process
should be completed by 1 October 1960, the date of the indepen-
dence of Nigeria and of the inevitable separation of the Northern
Region of Nigeria from the Northern Cameroons, and nine months
after the date of the resolution itself.

Furthermore, if this action had been instituted before the end
of the trusteeship and prosecuted during the currency of the trus-
teeship, it would have made it possible to correct the irregularities
and to terminate the trusteeship properly and in a way not open to
criticism. Having been brought before the end of the trusteeship
which was to terminate two days later, this action was validly
instituted and the Court was properly seised. Since the legal
interest has not ceased to exist, the Court cannot discontinue its
examination of it.

In fact, the legal interest has not ceased through the declaration
of the termination of the trusteeship for, by removing the uncer-
tainty regarding the irregularities of which the Administering
Authority is accused, the present action would enable the Appli-
cant to clear itself of any charge of defamation which might proper-
ly be directed against it, quite apart from the fact that the General
Assembly of the United Nations would be better enlightened in
regard to a question which the nature of the discussions concern-
ing the termination of the trusteeship did not allow it to investi-
gate thoroughly.

The causal relationship between the irregularities imputed to
the Administering Authority and the result of the plebiscite will,
of course, always remain a matter for speculation and conjecture,
but the establishment of the truth in regard to the irregularities
could not fail to be of great legal interest both for the Applicant
and for the General Assembly.

*
* *

For the reasons given above, J have reached the conclusion not
only that the Court possesses jurisdiction by virtue of Article 19
of the Trusteeship Agreement, but also that the action is perfectly
admissible.

(Signed) A. BADAWI.

142
